   0:20-cv-01479-RBH-PJG            Date Filed 04/12/21   Entry Number 24      Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

STANLEY WASHINGTON,                          )   No. 0:20-cv-01479-RBH-PJG
                                             )
                       Plaintiff,            )
                                             )
          v.                                 )
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security              )
Administration,                              )
                                             )
                       Defendant.            )

                                            ORDER

          AND NOW, this 12th day of April, 2021, upon consideration of Defendant’s Motion to

Remand and any response thereto, it is hereby ORDERED that Defendant’s Motion is GRANTED.

This case shall be remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C. §

405(g).

April 12, 2021                                            s/R. Bryan Harwell
Florence, South Carolina                                  R. Bryan Harwell
                                                          Chief United States District Judge
